          Case 3:20-cv-00101-CAR Document 25 Filed 07/23/21 Page 1 of 12




                        THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                ATHENS DIVISION

MICHAEL SCOTT CHAMBERLAIN and             :
CARING MAN IN A VAN, LLC,                 :
                                          :
      Plaintiffs/Counter‐Defendants,      :             Civil Action
                                          :             No. 3:20‐cv‐101 (CAR)
v.                                        :
                                          :
CARING RIDE, INC.; JASON WALKER;          :
and ROBERT HUNTER;                        :
                                          :
      Defendants/Counter‐Plaintiffs.      :
_________________________________________ :

              ORDER ON MOTION TO DISMISS COUNTERCLAIMS and
                   MOTION TO JOIN INDISPENSABLE PARTY

         Plaintiffs Michael “Scott” Chamberlain and Caring Man in a Van, LLC, filed this

action pursuant to the Court’s diversity jurisdiction asserting breach of fiduciary duties

and other Georgia state law claims against Defendants after the medical transportation

business Defendants purchased from Plaintiffs failed. Defendants Caring Ride, Inc.; Jason

Walker; and Robert Hunter filed their Answers and Counterclaims against

Plaintiffs/Counter‐Defendants for fraud, indemnification, unjust enrichment, breach of

contract, breach of fiduciary duties, and conversion.1 Currently before the Court is

Counter‐Plaintiffs’ Motion to Join Justin Chamberlain as a Counter‐Defendant and



1   Counter‐Plaintiffs’ Answers and Counterclaims [Docs. 6, 7, & 8].
                                            1
        Case 3:20-cv-00101-CAR Document 25 Filed 07/23/21 Page 2 of 12




Counter‐Defendants’ Motion to Dismiss all counterclaims for failure to state a claim. For

the following reasons, the Motion to Dismiss [Doc. 15] is GRANTED, and the Motion to

Join Justin Chamberlain [Doc. 9] is DENIED. Counter‐Plaintiffs’ Counterclaims [Docs. 6‐

8] are hereby DISMISSED.

                                      BACKGROUND

Original Complaint

       Plaintiffs’ allegations center around the sale of Caring Man in a Van, LLC’s

(“CMV”) assets to Defendants and their subsequent failure to make payments under the

sale agreement. Plaintiffs allege that Scott Chamberlain founded CMV to provide non‐

emergency medical transportation using a fleet of vans.2 At the end of 2019, Scott3

negotiated the sale of CMV to Defendants Jason Walker and Robert Hunter.4 Walker and

Hunter formed a new company, Caring Ride, Inc. (“CRI”), to purchase CMV’s assets and

take over its business operations.5

       In January 2020, the parties signed a series of agreements under which CMV

agreed to transfer ”substantially all” of its assets and business accounts to CRI in




2 Complaint ¶¶ 12‐14, 49 [Doc. 1].
3 For simplicity, the Court will refer to Scott Chamberlain and Justin Chamberlain as
Scott and Justin, respectively, for the remainder of this Order.
4 Id. at ¶¶ 15‐22.

5 Id. at ¶¶ 18‐19.

                                               2
        Case 3:20-cv-00101-CAR Document 25 Filed 07/23/21 Page 3 of 12




exchange for $563,000 over a ten‐year period.6 CMV retained an ownership interest in its

fleet of vans but owed money on the vans to three creditors.7 CRI leased the vans from

CMV and made direct payments to CMV’s creditors for the amounts CMV still owed.8 At

the time of the sale, CRI also signed employment agreements in which it hired Scott as a

business consultant and Justin Chamberlain, Scott’s son, as its general manager.9

       In March 2020, the COVID‐19 pandemic severely disrupted CRI’s business

operations.10 Over the summer months, Defendants stopped making payments to

Plaintiffs as required under the asset purchase agreement, and Plaintiffs allege Walker

and Hunter misappropriated CRI’s funds.11 In August 2020, Defendants returned the

vans to Scott; terminated several employees, including Justin; and abandoned CRI’s

office.12 On September 21, 2020, Scott received a Notice of Dissolution for CRI from CRI’s

attorney.13

       Plaintiffs then filed this action, asserting claims for breach of fiduciary duties,

voidable transaction, unjust enrichment, conversion, breach of lease agreement,




6 Complaint, Exhibit 1 at pg. 1, 8 [Doc 1‐5].
7 Complaint at ¶¶ 23, 32, 86‐88.
8 Id.

9 Complaint, Exhibit 1 at pg. 179‐190.

10 Complaint at ¶ 48.

11 Id. at pg. 11‐19.

12 Id. at ¶¶ 69‐72.

13 Id. at ¶ 82.

                                                3
        Case 3:20-cv-00101-CAR Document 25 Filed 07/23/21 Page 4 of 12




anticipatory breach of promissory note, and breach of implied covenant of good faith and

fair dealing.

Counterclaims

       Defendants/Counter‐Plaintiffs assert counterclaims against Scott, Justin, and CMV

for material misrepresentations made during the sale of CMV’s assets.14 Counter‐

Plaintiffs allege that prior to the sale of CMV’s assets in December, 2019, CMV’s third

largest client, Ethica, informed Scott and Justin that Ethica intended to start a competing

non‐emergency transportation service and significantly decrease its reliance on CMV.15

Scott and Justin failed to notify Counter‐Plaintiffs of Ethica’s intentions and affirmatively

stated they had not withheld information about CMV’s accounts.16

       On July 27, 2020, an Ethica representative told Walker that Ethica would not give

CRI additional business because it was starting its own NEMT business.17 Ethica’s

representative said Ethica had secured a business license and created an LLC to operate

it, but implementation of the new model was slow due to COVID‐19.18 Counter‐Plaintiffs




14 Counter‐Plaintiffs’ Answers and Counterclaims [Docs. 6, 7, & 8]. While not identical,
all three Counterclaims assert the same core allegations.
15 Answer and Counterclaim of Caring Ride, Inc. at ¶¶ 96, 115 [Doc. 6].

16 Id. at ¶¶ 30, 44., 67‐68, 113‐114.

17 Id. at ¶ 96.

18 Id.

                                            4
         Case 3:20-cv-00101-CAR Document 25 Filed 07/23/21 Page 5 of 12




do not allege Ethica withdrew any business from CRI or that Ethica’s new business

started operations or resulted in any loss of CRI’s customers.19

       On August 11, 2020, CRI’s attorney sent a letter to Scott.20 The letter states that

Counter‐Plaintiffs will stop making payments on the vans and demands Scott and CMV

take over payments to the vehicle lenders.21 Counter‐Plaintiffs also allege that on August

11, 2020, Justin stole the van keys and personnel files from CRI’s offices. Justin did not

return the van keys until the Oconee County Sheriff’s Office threatened him with arrest,

and he never returned the personnel files.22 They allege Scott told Justin to steal the keys

and the files.23

       Finally, Counter‐Plaintiffs allege Scott cancelled the Peach Passes24 for the vans

and refused to provide them with CRI’s computer passwords.25

       Counter‐Plaintiffs assert counterclaims for fraud, indemnification, breach of

contract, breach of fiduciary duties, unjust enrichment, and conversion. They seek to join

Justin as a counter‐defendant for the fraud, breach of contract, breach of fiduciary duties,




19 See generally Answer and Counterclaim of CRI.
20 Complaint, Exhibit 7 [Doc 1‐11].
21 Id.

22 Answer and Counterclaim of Caring Ride, Inc, at ¶¶ 106, 158.

23 Id. at ¶ 104.

24 Peach Passes allow commuters to bypass traffic along interstates in metro Atlanta.

25 Id. at ¶ 145.

                                           5
        Case 3:20-cv-00101-CAR Document 25 Filed 07/23/21 Page 6 of 12




unjust enrichment, and conversion claims. Counter‐Defendants oppose the Motion to

Join Justin and filed a Motion to Dismiss the Counterclaims

                                         ANALYSIS

I. MOTION TO DISMISS THE COUNTERCLAIMS

       “A motion to dismiss a counterclaim under Fed. R. Civ. P. 12(b)(6) is evaluated in

the same manner as a motion to dismiss a complaint. In deciding a motion to dismiss, the

Court must accept all factual allegations in the counterclaim as true and take them in the

light most favorable to the counter‐claimant.”26 To avoid dismissal pursuant to Fed. R.

Civ. P. 12(b)(6), “a complaint must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’”27 A claim is plausible where the

plaintiff alleges factual content that “allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.”28 The plausibility standard

requires that a plaintiff allege sufficient facts “to raise a reasonable expectation that

discovery will reveal evidence” that supports a plaintiff’s claims.29

A. Unjust Enrichment



26 Whitney Info. Network, Inc. v. Gagnon, 353 F. Supp. 2d 1208, 1210 (M.D. Fla. 2005)
27 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550
U.S. 544, 570 (2007)).
28 Id.

29 Twombly at 556.

                                                 6
        Case 3:20-cv-00101-CAR Document 25 Filed 07/23/21 Page 7 of 12




       Counter‐Plaintiffs’ claims for unjust enrichment must be dismissed because the

sale of CMV’s assets was conducted pursuant to valid contracts. Under Georgia law,

“unjust enrichment is an equitable principle that may be applied when there is no valid

written contract between the parties. In other words, if there was no express or implied

contract, the plaintiffs can bring a claim for unjust enrichment.”30

       Counter‐Plaintiffs do not contest, and the pleadings establish, that valid contracts

governed the sale of CMV’s assets, the lease of CMV’s office, CRI’s employment of Scott

and Justin, and the lease of CMV’s vans.31 Although Counter‐Plaintiffs allege “CMV, Scott

Chamberlain and Justin Chamberlain . . . received cash payments, paychecks, and other

forms of compensation from Defendant/Counterclaim Plaintiff,”32 they do not identify

any specific benefits other than those derived under the contracts.33 Because Counter‐

Defendants received benefits pursuant to valid contracts, the counterclaims for unjust

enrichment must be DISMISSED.

B. Conversion




30 Collins v. Athens Orthopedic Clinic, 356 Ga. App. 776 (2020) (citations omitted); Hanover
Ins. Co. v. Hermosa Const. Grp., LLC, 57 F. Supp. 3d 1389, 1398 (N.D. Ga. 2014).
31 Complaint, Exhibits 1‐2 [Docs. 1‐5 & 1‐6].

32 Answer and Counterclaim of CRI, at ¶ 149 [Doc. 6].

33 Counter‐Plaintiffs request discovery to determine if Counter‐Defendants gained

benefits other than those derived under the contract, but this is pure speculation that is
unsupported by the allegations in the Counterclaims.
                                                7
          Case 3:20-cv-00101-CAR Document 25 Filed 07/23/21 Page 8 of 12




       Counter‐Plaintiffs assert counterclaims against Scott for conversion based on

allegations that Scott told Justin to steal the van keys and CRI’s personnel files.34 Scott

argues these counterclaims must be dismissed for failure to state a claim. The Court

agrees.

       Conversion is the exercise of dominion over personal property belonging to

another.35 To establish a prima facie case for conversion under Georgia law, “the

complaining party must show (1) title to the property or the right of possession, (2) actual

possession in the other party, (3) demand for return of the property, and (4) refusal by

the other party to return the property.”36

       Counter‐Plaintiffs fail to allege Scott ever had actual possession of the van keys or

the personnel files. Counter‐Plaintiffs merely allege Scott instructed Justin to take the van

keys and the personnel files. “Where there is no evidence that the defendant possesses

any of the funds or items allegedly converted, an action for conversion must fail.”37

Moreover, Counter‐Plaintiffs do not allege they demanded that Scott return the van keys




34 Counter‐Plaintiffs also assert these claims against Justin, but the Court denies
Counter‐Plaintiff’s Motion to Join Justin in this Order.
35 See Bearoff v. Craton, 350 Ga. App. 826, 839–40 (2019).

36 Bo Phillips Co. v. R.L. King Properties, LLC, 336 Ga. App. 705, 707 (2016).

37 See J. Kinson Cook of Georgia, Inc. v. Heery/Mitchell, 284 Ga. App. 552, 558, 644 S.E.2d

440, 447 (2007).
                                                 8
        Case 3:20-cv-00101-CAR Document 25 Filed 07/23/21 Page 9 of 12




or personnel files, or that Scott refused to return them. Thus, these counterclaims are

DISMISSED.

C. Fraud, Breach of Contract, and Breach of Fiduciary Duty

       Counter‐Plaintiffs allege counterclaims against CMV and Scott for fraud, breach

of contract, and breach of fiduciary duty. These claims are centered around Counter‐

Plaintiffs’ allegation that Scott failed to inform them that Ethica planned to withdraw

virtually all of its business from CMV and start a competing NEMT business.38 Counter‐

Plaintiffs also assert counterclaims for breach of fiduciary duty because Scott refused to

give them CRI’s computer passwords, instructed Justin to take the van keys and

personnel files, and cancelled Peach Passes for the vans. Counter‐Defendants argue the

Court must dismiss these claims because no allegation shows Scott’s actions or

misrepresentations caused Counter‐Plaintiffs to suffer any damages. The Court agrees.

       Under Georgia law, to state claims for fraud, breach of contract, and breach of

fiduciary duty, Counter‐Plaintiffs must allege they suffered actual damages as a result of

the alleged fraud, breach of contract, and breach of fiduciary duty.39




38 Counter‐Plaintiffs also assert these claims against Justin, but the Court denies
Counter‐Plaintiff’s Motion to Join Justin in this Order.
39 Glynn County Fed. Employees Credit Union v. Peagler, 256 Ga. 342 (1986) (“To establish a

cause of action for fraud, a plaintiff must show that actual damages, not simply nominal
damages, flowed from the fraud alleged.”); Kuritzky v. Emory University, 294 Ga. App.
370, 371 (2008) (stating elements of breach of contract include “resultant damages.”);
                                              9
        Case 3:20-cv-00101-CAR Document 25 Filed 07/23/21 Page 10 of 12




       Here, the Counterclaims contain no allegation Counter‐Plaintiffs suffered any

damages due to any misrepresentation about Ethica. Although Counter‐Plaintiffs allege

they formally dissolved CRI, they do not allege the dissolution was related to any

misrepresentation about Ethica. Moreover, although Counter‐Plaintiffs allege that Ethica

started a competing company and planned to withdraw its business from CRI, they do

not allege Ethica withdrew any business from CRI or caused the loss of CRI’s other

customers.40 “If the damage incurred by the plaintiff is only the imaginary or possible

result of a tortious act or if other . . . such damage is too remote to be the basis of recovery

against the wrongdoer.”41

       Finally, Counter‐Plaintiffs fail to allege Scott’s refusal to disclose CRI’s passwords,

his instruction for Justin to take the van keys and personnel files, or his cancellation of

the Peach Passes caused any actual damages.

       Because Counter‐Plaintiffs fail to allege they suffered damages, their fraud, breach

of contract, and breach of fiduciary duty claims are DISMISSED.

II. MOTION TO JOIN JUSTIN CHAMBERLAIN




Griffin v. Fowler, 260 Ga. App. 443, 445 (2003) (stating elements of breach of fiduciary
duty include “damage proximately caused by the breach.”).
40 Answer and Counterclaim of CRI, at ¶ 115 [Doc. 6].

41 O.C.G.A. § 51‐12‐8 (West).

                                             10
           Case 3:20-cv-00101-CAR Document 25 Filed 07/23/21 Page 11 of 12




           Counter‐Plaintiffs seek to join Justin as an indispensable party under Fed. R. Civ.

P. 19 or, alternatively, to permissively join him as a Counter‐Defendant under Fed. R. Civ.

P. 20. They seek to assert counterclaims against Justin for fraud, breach of contract, breach

of fiduciary duty, and conversion. The counterclaims for fraud, breach of contract, and

breach of fiduciary duty are based on the same allegations as those against Scott and, as

such, would be dismissed for the reasons stated above. Thus, joining Justin as a Counter‐

Defendant for these claims would be futile. The counterclaims against Justin for

conversion are based on allegations that Justin removed the van keys and personnel files

from CRI’s office. The conversion claims, however, are unrelated to the allegations in the

Complaint, and therefore joinder is inappropriate.

           To join Justin as an indispensable party under Rule 19, Counter‐Plaintiffs must

show that “the court cannot accord complete relief among existing parties[.]”42 And to

permissively join Justin under Rule 20, Counter‐Plaintiffs must show (1) a right to relief

arising out of the same transaction or occurrence, or series of transactions or occurrences,

and (2) some question of law or fact common to all persons seeking to be joined.43

           Here, joinder under either Rule 19 or Rule 20 is inappropriate. The allegations that

Justin took the van keys and personnel files are unrelated to the claims in the Complaint,




42   Fed. R. Civ. P. 19.
43   Fed. R. Civ. P. 20(a).
                                                11
        Case 3:20-cv-00101-CAR Document 25 Filed 07/23/21 Page 12 of 12




which center around Counter‐Plaintiffs’ alleged failure to make payments to Scott for

CMV’s assets as required under the contract. There is no allegation that Justin is an owner

of CMV or that Counter‐Plaintiffs owe him money under the contract. Thus, joinder of

Justin is unnecessary to afford complete relief among the existing parties as required

under Rule 19.44 And because the Court has dismissed all counterclaims against Scott and

CMV, there is no longer any shared transaction or question of law or fact as required

under Rule 20.45 Thus, Counter‐Plaintiff’s Motion to join Justin is DENIED.

                                       CONCLUSION

       For the above reasons, Counter‐Defendants’ Motion to Dismiss [Doc. 15] is

GRANTED, and Counter‐Plaintiffs’ Motion to Join Justin Chamberlain [Doc. 9] is

DENIED. Counter‐Plaintiffs’ Counterclaims [Docs. 6‐8] are hereby DISMISSED.

       SO ORDERED this 23rd day of July, 2021.

                                             s/C. Ashley Royal
                                             C. ASHLEY ROYAL, SENIOR JUDGE
                                             UNITED STATES DISTRICT COURT



44 See State Farm Mut. Auto. Ins. Co. v Bates (1982, ND Ga) 542 F Supp 807 (holding joinder of a
party under Rule 19 is not necessary where complete relief can be afforded with presence of
present parties only and where interest of party not joined in litigation is “merely academic and
totally indirect.”).
45 See U.S. v. Timmons, 672 F.2d 1373 (11th Cir. 1982) (holding district court did not abuse its

discretion in denying defendantsʹ motion to join the county and various county officials under
Rule 20 after the dismissal of counterclaims against the United States, since the trial court
appropriately considered that joinder would not serve the interests of judicial economy in view
of the late stage of the proceedings and the lack of any disadvantage to defendants in bringing
their claims in a separate action.)
                                               12
